

REGAL BELOIT CORPORATION -- 2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
[Name]
[Address]


Dear _____________________:


You have been granted an award of Restricted Stock Units (an “Award”) under the
Regal Beloit Corporation 2018 Equity Incentive Plan (the “Plan”) with the
following terms and conditions:




Grant Date:


________________
Number of Restricted
Stock Units:


__________________ (_______) Units


Vesting Schedule:
Except as otherwise provided herein, [percentage amount(s)] will vest on
[vesting time(s)], respectively, provided that you remain continuously employed
by the Company through the applicable vesting date(s).


If the application of the foregoing vesting schedule would cause any fractional
Restricted Stock Units to vest, then the number of Restricted Stock Units that
vest on any vesting date other than the final vesting date shall be rounded down
to the nearest whole share, and such fractional Restricted Stock Units shall
accumulate and vest on the next vesting date that they add up to a whole share.


If your employment or service with the Company terminates (voluntarily or
involuntarily) before your Restricted Stock Units are 100% vested, then all
nonvested Restricted Stock Units will be forfeited. Exceptions to this rule are
made for certain types of terminations, including termination due to death or
Disability, in accordance with the terms of the Plan.


Issuance of Shares:


As soon as reasonably practicable after your Restricted Stock Units vest, the
Company will issue to you a number of Shares equal to the number of Restricted
Stock Units that have vested. In all events such settlement of any earned
Restricted Stock Units shall occur no later than one year after the Restricted
Stock Units are earned unless delivery is deferred pursuant to a nonqualified
deferred compensation plan, if allowed by the Company, in accordance with the
requirements of Section 409A of the Code, and subject to applicable withholding.


Change of Control:


Upon a Change of Control, this Award will be treated as provided in the Plan.


Transferability of
Shares:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.


Rights as Shareholder:
You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the Restricted Stock Units unless and until Shares are issued
therefor upon vesting of the units. Accordingly, prior to Shares being issued to
you upon vesting of the Restricted Stock Units, you may not exercise any voting
rights and you will not be entitled to receive any dividends, dividend
equivalent payments and other distributions paid with respect to any such Shares
underlying the Restricted Stock Units.


Transferability of Award:
Except as otherwise provided in the Plan, you may not assign, alienate, sell or
transfer this Award for any reason, other than under your will or as required by
the laws of descent and distribution. This Award also may not be pledged,
attached, or otherwise encumbered. Any purported assignment, alienation, sale,
transfer, pledge, attachment or encumbrance of this Award in violation of its
terms shall be null and void and unenforceable against the Company or any
Affiliate.


Tax Withholding:
To the extent that the vesting of the Restricted Stock Units results in income
to you for Federal, state or local income tax purposes, or the Company is
otherwise required to withhold amounts with respect to the Restricted Stock
Units, you shall deliver to the Company at the time the Company is obligated to
withhold amounts, such amount as the Company requires to meet the statutory
withholding obligation under applicable tax laws or regulations, and if you fail
to do so, the Company has the right and authority to deduct or withhold from
payment under this Award or other compensation payable to you an amount
sufficient to satisfy its withholding obligations. You may satisfy the
withholding requirement, in connection with the earning of the Restricted Stock
Units, in whole or in part, in cash or by electing to have the Company withhold
for its own account that number of Shares otherwise deliverable to you upon
vesting of the Restricted Stock Units having an aggregate Fair Market Value
sufficient to satisfy the Company’s withholding obligation; provided that the
amount to be withheld may not exceed the total maximum statutory tax withholding
obligations associated with the transaction to the extent needed for the Company
to avoid an accounting charge. Your election must be irrevocable, in writing,
and submitted to the Secretary of the Company before the date on which the
applicable withholding obligation arises.


Restrictive Covenants:
By accepting this Award, you agree that this Award shall be subject to
forfeiture, and any gains pursuant to this Award shall be subject to
disgorgement, if (1) while you are employed by or in service with the Company or
any Affiliate, you compete with the Company or an Affiliate, participate in any
enterprise that competes with the Company or an Affiliate or use or disclose,
other than as expressly authorized by the Company, any confidential business
information or trade secrets that you obtain during the course of your
employment or service with the Company or any Affiliate; or (2) after you are no
longer employed by or in service with the Company or any Affiliate, you are
determined by the Administrator in its reasonable discretion (A) to be in breach
of any confidentiality, noncompetition, nonsolicitation or similar agreement
between you, on the one hand, and the Company or any Affiliate, on the other
hand (your “Restrictive Agreement”), or (B) while this Award is in effect, to
have engaged in conduct that would have constituted a breach of your Restrictive
Agreement if such Restrictive Agreement were then in effect.


Miscellaneous:
•
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award and the Plan shall be
interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award or the Plan and any determination made
by the Administrator pursuant to this Award or the Plan shall be final, binding
and conclusive.
•    In general, this Award may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment.
Notwithstanding the foregoing, this Award may be amended or terminated by the
Administrator or the Company without your consent in accordance with the
provisions of the Plan.
•    The failure of the Company to enforce any provision of this Award at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof.
•    This Award shall be binding upon and inure to the benefit of you and your
heirs and personal representatives and the Company and its successors and legal
representatives.
•    This Award may be executed in counterparts.
Prospectus
Delivery/Access:
•    By accepting this Award you acknowledge that a prospectus for the Plan,
along with a copy of the Plan and the Company’s most recent Annual Report to
Shareholders, has been made available to you electronically via the Company’s
designated stock plan administrator’s web portal.
•    A paper copy of the prospectus for the Plan is also available to
participants upon request.

This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.




UNLESS YOU DECLINE THIS AWARD WITHIN 90 DAYS, YOU AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
HAVING READ THIS AWARD AND THE PLAN.


REGAL BELOIT CORPORATION


Signed
[Officer Name and Title]





